Citation Nr: 9930672	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  96-20 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. 1151 for the death of the veteran as the result of 
medical treatment by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had recognized service with the Armed Forces of 
the United States from December 1944 to November 1945.  He 
died on July 12, 1980.  The appellant is his surviving 
spouse. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 1995 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  The Board remanded this case to the RO in July 
1997.  The appellant appeared and testified at a personal 
hearing before the undersigned Member of the Board in June 
1999.  Her representative filed a brief on appeal in 
September 1999.  

In a rating decision in March 1999, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death as the result of tobacco use/nicotine 
dependence acquired in service.  The appellant has not 
initiated an appeal of that determination by filing a timely 
notice of disagreement.  Consequently, this issue is not 
before the Board at this time.  Recent testimony before the 
Board on this matter is referred to the RO.  


FINDING OF FACT

There is no competent medical evidence of a nexus between VA 
medical treatment and the veteran's death.

CONCLUSION OF LAW

A claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for the veteran's death as a result of 
VA treatment is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Title 38, United States Code, Section 1151, provides, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in death or additional disability by reason of VA 
hospitalization or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
death or disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in death or additional disability but also that the 
proximate cause of the death or additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of the death or additional disability was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 
38 U.S.C.A. § 1151 which were filed on or after October 1, 
1997.  VAOPGCPREC 48-97, 63 Fed.Reg. 31263 (1998).  
Therefore, since the appellant filed her claim prior to 
October 1, 1997, the only issue before the Board is whether 
the veteran's death was a result of VA medical treatment. 

The initial determination in any claim before the Board, 
however, is whether the claim is well grounded.  A person who 
submits a claim for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  A claimant cannot meet this burden 
simply by presenting lay testimony, because laypersons are 
not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

There are three requirements to establish a well-grounded 
claim under the provisions of 38 U.S.C.A. § 1151.  First, 
there must be medical evidence of a current disability [or 
death].  Second, there must be medical evidence, or, in 
certain circumstances, lay evidence, of incurrence of an 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment.  Third, 
there must be medical evidence of a nexus between that 
asserted injury or disease and the current disability [or 
death].  Jones v. West, 12 Vet. App. 460, 464 (1999).  

In the instant case, the record reveals that the veteran died 
in July 1980 at the Veterans Memorial Medical Center.  The 
death certificate indicated that an autopsy was performed, 
and the cause of death was a malignancy involving the 
posterior mediastinal area with extension to the left upper 
lobe and pulmonary artery.  

The appellant has alleged that X-rays which the veteran 
underwent in postservice years at VA medical facilities 
caused or contributed to his death.  (The veteran had some VA 
chest X-rays in conjunction with treatment for nonservice-
connected pulmonary tuberculosis.)  In support of her claim, 
the appellant submitted an excerpt from a medical treatise 
which states that ionizing radiation can predispose to 
cancer.  The Board finds that the medical treatise statement 
does not serve to well ground the appellant's claim.  This is 
so because the medical treatise statement does not discuss a 
generic relationship between occasional X-rays and the 
development of a malignancy with a degree of certainty such 
that, in the veteran's specific case, there is plausible 
causality between any VA X-rays which the veteran received 
during his lifetime and his death, based on objective facts 
rather than on the appellant's unsubstantiated lay opinion.  
See Sacks v. West, 11 Vet. App. 314, 317 (1998).

At the hearing in June 1999, the appellant testified that:  A 
physician told her that frequent exposure to radiation and 
being a chainsmoker had caused the veteran's fatal cancer; 
and the physician did not provide her with a written 
statement to that effect.  A layperson's account of what a 
doctor purportedly said does not constitute medical evidence 
and such lay testimony does not serve to make the appellant's 
claim well grounded.  See Robinette v. Brown, 8 Vet. App. 69, 
77 (1995).  Similarly, despite the sincerity of her beliefs, 
the appellant's own statements regarding a relationship 
between VA X-rays and the veteran's death do not serve to 
make her claim well grounded.  Espiritu.

The appellant has not submitted any medical opinion evidence 
linking the veteran's death to VA X-rays or other VA 
treatment.  Two VA physicians who reviewed the veteran's 
medical records in October 1997 did not find any causative 
relationship between VA treatment and the veteran's death.  
In sum, because there is no competent medical evidence 
linking VA treatment, including X-rays, to the veteran's 
death, the appellant's claim for compensation under 
38 U.S.C.A. § 1151 is not well grounded and must be denied on 
that basis.  38 U.S.C.A. §§ 1151, 5107(a).  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the veteran's death as the result of VA treatment 
"plausible."  See generally McKnight v. Gober, 131 F.3d 1483, 
1484-5 (Fed. Cir. 1997).  The Board views its discussion as 
sufficient to inform the appellant of the elements necessary 
to complete her application for compensation under 
38 U.S.C.A. § 1151.  See Robinette, 8 Vet. App. at 77-78.  

The Board also recognizes that the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for the veteran's death 
as a result of VA treatment is being disposed of in a manner 
which differs from that used by the RO.  The RO denied the 
appellant's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, when 
an RO does not specifically address the question whether a 
claim is well grounded but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to an 
appellant solely from the omission of the well-grounded-claim 
analysis.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
the veteran's death as a result of medical treatment by the 
Department of Veterans Affairs is denied.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals


 

